Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT A.(XXVIII) Articles Supplementary Of The Hartford Mutual Funds, Inc. The Hartford Mutual Funds, Inc. (the Corporation), a corporation organized and existing under the laws of the State of Maryland, does hereby certify to the State Department of Assessments and Taxation of Maryland that: FIRST: The Corporation currently has the authority to issue forty billion, eight hundred twenty million (40,820,000,000) shares of $0.001 par value common stock, having an aggregate par value of forty million eight hundred twenty thousand dollars ($40,820,000) as listed below: Series Class A Class B Class C Class I Shares Class Y Shares Shares Shares Shares The Hartford Advisers Fund The Hartford Balanced Income Fund The Hartford Capital Appreciation Fund The Hartford Capital Appreciation II Fund The Hartford Capital Preservation Fund The Hartford Checks and Balances Fund The Hartford Disciplined Equity Fund The Hartford Diversified International Fund The Hartford Dividend and Growth Fund The Hartford Equity Income Fund The Hartford Floating Rate Fund The Hartford Focus Growth Fund The Hartford Fundamental Growth Fund The Hartford Global Communications Fund The Hartford Global Enhanced Dividend Fund The Hartford Global Equity Fund The Hartford Global Financial Services Fund Series Class A Class B Class C Class I Shares Class Y Shares Shares Shares Shares The Hartford Global Growth 125,000,000 75,000,000 50,000,000 50,000,000 Fund The Hartford Global Health 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 Fund The Hartford Global 125,000,000 75,000,000 50,000,000 50,000,000 Technology Fund The Hartford High Yield Fund 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 The Hartford High Yield 200,000,000 200,000,000 200,000,000 50,000,000 Municipal Bond Fund The Hartford Income Fund 125,000,000 75,000,000 50,000,000 50,000,000 The Hartford Inflation Plus 155,000,000 105,000,000 90,000,000 50,000,000 50,000,000 Fund The Hartford International 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 Growth Fund The Hartford International 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 Opportunities Fund The Hartford International 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 Small Company Fund The Hartford LargeCap 200,000,000 200,000,000 200,000,000 200,000,000 Growth Fund The Hartford MidCap Fund 225,000,000 75,000,000 110,000,000 50,000,000 The Hartford MidCap Growth 200,000,000 200,000,000 200,000,000 200,000,000 Fund The Hartford MidCap Value 125,000,000 75,000,000 50,000,000 50,000,000 Fund The Hartford Money Market 1,200,000,000 500,000,000 1,000,000,000 500,000,000 Fund The Hartford Principal 125,000,000 75,000,000 50,000,000 50,000,000 Protection Fund The Hartford Retirement 200,000,000 200,000,000 200,000,000 200,000,000 Income Fund The Hartford Select MidCap 200,000,000 200,000,000 200,000,000 200,000,000 Growth Fund The Hartford Select MidCap 200,000,000 200,000,000 200,000,000 200,000,000 Value Fund The Hartford Select SmallCap 200,000,000 200,000,000 200,000,000 200,000,000 Growth Fund The Hartford Select SmallCap 200,000,000 200,000,000 200,000,000 200,000,000 Value Fund The Hartford Short Duration 125,000,000 75,000,000 50,000,000 50,000,000 Fund The Hartford Small Company 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 Fund The Hartford Stock Fund 125,000,000 75,000,000 50,000,000 50,000,000 50,000,000 Series Class A Class B Class C Class I Shares Class Y Shares Shares Shares Shares The Hartford Strategic Income Fund The Hartford Tax-Free California Fund The Hartford Tax-Free New York Fund The Hartford Target Retirement 2010 Fund The Hartford Target Retirement 2020 Fund The Hartford Target Retirement 2030 Fund The Hartford Total Return Bond Fund The Hartford Value Fund Series Class A Class B Class C Class D Class I Class Y Shares Shares Shares Shares Shares Shares The Hartford Equity Growth Allocation Fund The Hartford Growth Allocation Fund The Hartford Balanced Allocation Fund The Hartford Conservative Allocation Fund The Hartford Income Allocation Fund Series Class A Class B Class C Class D Class I Class Y Shares Shares Shares Shares Shares Shares The Hartford DCA Money Fund Series I The Hartford DCA Money Fund Series II The Hartford DCA Money Fund Series III The Hartford DCA Money Fund Series IV The Hartford DCA Money Fund Series V Series Class R3 Shares Class R4 Shares Class R5 Shares The Hartford Advisers Fund The Hartford Capital Appreciation Fund The Hartford Capital Appreciation II Fund The Hartford Checks and Balances Fund The Hartford Disciplined Equity Fund The Hartford Diversified International Fund The Hartford Dividend and Growth Fund The Hartford Equity Income Fund The Hartford Floating Rate Fund The Hartford Global Enhanced Dividend Fund The Hartford Global Equity Fund The Hartford Global Growth Fund The Hartford Global Health Fund The Hartford High Yield Fund The Hartford Inflation Plus Fund The Hartford International Growth Fund The Hartford International Opportunities Fund The Hartford Money Market Fund The Hartford Small Company Fund The Hartford Stock Fund The Hartford Total Return Bond Fund The Hartford Value Fund The Hartford Retirement Income Fund The Hartford Target Retirement 2010 Fund The Hartford Target Retirement 2015 Fund The Hartford Target Retirement 2020 Fund The Hartford Target Retirement 2025 Fund The Hartford Target Retirement 2030 Fund The Hartford Target Retirement 2035 Fund The Hartford Target Retirement 2040 Fund The Hartford Target Retirement 2045 Fund The Hartford Target Retirement 2050 Fund The Hartford Equity Growth Allocation Fund The Hartford Growth Allocation Fund The Hartford Balanced Allocation Fund The Hartford Conservative Allocation Fund The Hartford Income Allocation Fund SECOND: Pursuant to the authority expressly vested in the Board of Directors of the Corporation (the Board) by Article IV of the Corporations charter and in accordance with Sections 2-208 and 2-208.1 of the Maryland General Corporation Law, the Board has duly authorized an increase in the Corporations authorized shares of $0.001 par value common stock to forty billion, eight hundred seventy million (40,870,000,000) shares, with an aggregate par value of forty million eight hundred seventy thousand dollars ($40,870,000), as classified below: Series Class A Class B Class C Class I Shares Class Y Shares Shares Shares Shares The Hartford Advisers Fund The Hartford Balanced Income Fund The Hartford Capital Appreciation Fund The Hartford Capital Appreciation II Fund The Hartford Capital Preservation Fund The Hartford Checks and Balances Fund The Hartford Disciplined Equity Fund The Hartford Diversified International Fund The Hartford Dividend and Growth Fund The Hartford Equity Income Fund The Hartford Floating Rate Fund The Hartford Focus Growth Fund The Hartford Fundamental Growth Fund The Hartford Global Communications Fund The Hartford Global Enhanced Dividend Fund The Hartford Global Equity Fund The Hartford Global Financial Services Fund The Hartford Global Growth Fund Series Class A Class B Class C Class I Shares Class Y Shares Shares Shares Shares The Hartford Global Health Fund The Hartford Global Technology Fund The Hartford High Yield Fund The Hartford High Yield Municipal Bond Fund The Hartford Income Fund The Hartford Inflation Plus Fund The Hartford International Growth Fund The Hartford International Opportunities Fund The Hartford International Small Company Fund The Hartford LargeCap Growth Fund The Hartford MidCap Fund The Hartford MidCap Growth Fund The Hartford MidCap Value Fund The Hartford Money Market Fund The Hartford Principal Protection Fund The Hartford Retirement Income Fund The Hartford Select MidCap Growth Fund The Hartford Select MidCap Value Fund The Hartford Select SmallCap Growth Fund The Hartford Select SmallCap Value Fund The Hartford Short Duration Fund The Hartford Small Company Fund The Hartford Stock Fund The Hartford Strategic Income Fund Series Class A Class B Class C Class I Shares Class Y Shares Shares Shares Shares The Hartford Tax-Free California Fund The Hartford Tax-Free New York Fund The Hartford Target Retirement 2010 Fund The Hartford Target Retirement 2020 Fund The Hartford Target Retirement 2030 Fund The Hartford Total Return Bond Fund The Hartford Value Fund Series Class A Class B Class C Class D Class I Class Y Shares Shares Shares Shares Shares Shares The Hartford Equity Growth Allocation Fund The Hartford Growth Allocation Fund The Hartford Balanced Allocation Fund The Hartford Conservative Allocation Fund The Hartford Income Allocation Fund Series Class A Class B Class C Class D Class I Class Y Shares Shares Shares Shares Shares Shares The Hartford DCA Money Fund Series I The Hartford DCA Money Fund Series II The Hartford DCA Money Fund Series III The Hartford DCA Money Fund Series IV The Hartford DCA Money Fund Series V Series Class R3 Shares Class R4 Shares Class R5 Shares The Hartford Advisers Fund The Hartford Capital Appreciation Fund The Hartford Capital Appreciation II Fund The Hartford Checks and Balances Fund The Hartford Disciplined Equity Fund The Hartford Diversified International Fund The Hartford Dividend and Growth Fund The Hartford Equity Income Fund The Hartford Floating Rate Fund The Hartford Global Enhanced Dividend Fund The Hartford Global Equity Fund The Hartford Global Growth Fund The Hartford Global Health Fund The Hartford High Yield Fund The Hartford Inflation Plus Fund The Hartford International Growth Fund The Hartford International Opportunities Fund The Hartford Money Market Fund The Hartford Small Company Fund The Hartford Stock Fund The Hartford Total Return Bond Fund The Hartford Value Fund The Hartford Retirement Income Fund The Hartford Target Retirement 2010 Fund The Hartford Target Retirement 2015 Fund The Hartford Target Retirement 2020 Fund The Hartford Target Retirement 2025 Fund The Hartford Target Retirement 2030 Fund The Hartford Target Retirement 2035 Fund The Hartford Target Retirement 2040 Fund The Hartford Target Retirement 2045 Fund The Hartford Target Retirement 2050 Fund The Hartford Equity Growth Allocation Fund The Hartford Growth Allocation Fund The Hartford Balanced Allocation Fund The Hartford Conservative Allocation Fund The Hartford Income Allocation Fund THIRD: Shares of the Corporations Class A, B, C, D, I, R3, R4, R5 and Y common stock shall have all the rights, preferences and privileges as set forth in the Corporations charter and as set forth in the Corporations current prospectuses, statements of additional information and multiple class plan. FOURTH: The Corporation is registered as an open-end investment company under the Investment Company Act of 1940, as amended. FIFTH: At a meeting on December 2, 2008 and in accordance with Section 2-105(c) of the Maryland General Corporation Law, the Board authorized the increase in the total number of shares of capital stock that the Corporation has authority to issue, in order to allocate additional Class I shares to existing series of The Hartford MidCap Fund. IN WITNESS WHEREOF, The Hartford Mutual Funds, Inc. has caused these Articles Supplementary to be duly executed by Edward P. Macdonald, its Vice President, and attested to by Alice A. Pellegrino, its Assistant Secretary, this 18th day of December 2008. The Hartford Mutual Funds, Inc. By: /s/Edward P. Macdonald Edward P. Macdonald Vice President Attest: /s/Alice A. Pellegrino Alice A. Pellegrino Assistant Secretary I, Edward P. Macdonald, Vice President of The Hartford Mutual Funds, Inc., hereby acknowledge, in the name and on behalf of said corporation, the foregoing Articles Supplementary to be the corporate act of said corporation and I further certify that, to the best of my knowledge, information, and belief, these matters and facts are true in all material respects, under the penalties of perjury. /s/Edward P. Macdonald Edward P. Macdonald Vice President
